Citation Nr: 0422402	
Decision Date: 08/16/04    Archive Date: 08/20/04

DOCKET NO.  03-11 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim for service connection for a 
back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donovan, Law Clerk







INTRODUCTION

The veteran served on active duty from October 1975 to March 
1976.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, that denied the veteran's claim for service 
connection for chronic low back pain with a question of a 
herniated disc.  


FINDINGS OF FACT

1.  In a May 2000 rating decision, the RO denied the 
veteran's claim for service connection for chronic low back 
pain with a question of a herniated disc.  The veteran did 
not file a substantive appeal and, under the law, that 
decision became final.  

2.  The evidence introduced into the record since the 
unappealed May 2000 decision is cumulative in nature and odes 
not raise a reasonable possibility of substantiating the 
claim. 


CONCLUSION OF LAW

1.  The May 2000 RO rating decision, which denied the 
veteran's claim for chronic low back pain with a question of 
a herniated disc is final.  38 U.S.C.A. § 7105 (West 2002).

2.  The additional evidence received since the May 2000 RO 
rating decision is not new and material, and the veteran's 
claim for entitlement to service connection for a back 
disability is not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2003).    
  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has recently been a significant change in the law with 
the enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)). 

The Board notes that in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (Court) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  With respect to 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Section 
701 of the Act contains amendments to 38 U.S.C. §§ 5102 and 
5103.  The Act contains a provision that clarifies that VA 
may make a decision on a claim before the expiration of the 
one-year VCAA notice period.  Veterans Benefits Act of 2003, 
P.L. 108- __ , Section 701 (H.R. 2297, December 16, 2003).

In this regard, the appellant was notified of the VCAA and 
what evidence the VA would obtain in a letter dated December 
2002, and in the statement of the case dated March 2003.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board notes that the December 2002 VCAA letter was mailed 
to the veteran subsequent to the appealed rating decision in 
violation of the VCAA.  Also, VA did not specifically inform 
the veteran to provide any evidence in his possession that 
pertains to the claim as required by 38 C.F.R. § 3.159.  The 
Board, however, finds that in the instant case the veteran 
has not been prejudiced by this defect.  In this regard, the 
Board notes the veteran was provided notice of the division 
of responsibility in obtaining evidence pertinent to his case 
and ample opportunity to submit and/or identify such 
evidence.  All identified pertinent evidence has been 
obtained.  

Therefore, under the circumstances, the Board finds that any 
error in the implementation of the VCAA is deemed to be 
harmless error.  As such, the Board finds that the VA has 
satisfied its duties to notify and assist the veteran, and 
adjudication of the appeal at this time poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  


Factual Background

The Board notes that the veteran was initially denied service 
connection for his low back disability in a May 2000 rating 
decision.  This decision was based on service medical records 
and a VA examination conducted in March 2000.  The RO denied 
service connection based on the fact that the service medical 
records revealed a back injury prior to service and no 
evidence of aggravation in service.  As noted in the 
veteran's September 1975 entrance examination, the veteran 
had a back injury prior to service while playing high school 
football.  While this prior injury was noted, the entrance 
examination indicated a normal spine.  The service medical 
records also reveal treatment for low back pain in January 
1976 after the veteran reported injuring his back while 
lifting weights on vacation.  Examination at this time 
revealed lumbar muscle spasm, problems with straight leg 
raising around 60 to 70 degrees, a limited forward bend, pain 
at L5 on lateral bending and rotation, and point tenderness 
at L5.  There are no further indications of complaints of or 
treatment for back problems in the service medical records.  

The veteran filed a claim for service connection for his back 
disability in January 2000, however, no medical records 
showing any treatment for back problems since service were 
submitted prior to the May 2000 rating decision.  The veteran 
underwent a VA examination in March 2000 at which time he 
indicated the onset of his low back pain was prior to service 
and that he was claiming in-service aggravation of this 
condition, but could point to no specific aggravating 
incident.  After leaving the military, the veteran reported 
that he worked as a bartender, furniture mover, and in 
various other occupations.  The veteran reported treatment by 
a private physician, but these records were not available at 
the time of examination.   

Physical examination revealed a nontender back, with 
tenderness in the right sciatic notch.  The veteran's flexion 
was restricted to 60 degrees due to pain and muscle spasm.  
The veteran had right and left lateral bending restricted to 
10 degrees each.  Neurological examination of the veteran's 
lower extremities were negative and straight leg raising was 
mildly positive bilaterally.  The final diagnosis was chronic 
low back strain with a question of a herniated disc.  

Based on this VA examination and the service medical records, 
the RO denied the veteran's claim for service connection in 
its May 2000 rating decision.  While the veteran reported a 
back condition existing prior to service, and submitted 
evidence of his current back condition, there was no evidence 
indicating that his current back condition had been caused or 
aggravated by an in-service injury.  While there was a record 
of back strain in January 1976, there had been no record of 
any complaints of or treatment for back problems since that 
time.  

The veteran was notified of the final RO decision in May 
2000.  He did not file a substantive appeal and the May 2000 
determination is now final.  38 U.S.C.A. § 7105.  However, 
the veteran may reopen his claim by submitting new and 
material evidence.  38 U.S.C.A. § 5108.

New evidence" means evidence not previously submitted to VA 
decisionmakers; "material evidence" means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim; "new and material evidence" can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and it must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a) (2003).

The evidence received since the May 2000 decision by the RO 
includes outpatient treatment records from his private 
physician from December 1997 to September 1999.  These 
records indicate complaints of and treatment for degenerative 
disc disease of the lumbosacral spine. 

Analysis

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service. 38 U.S.C.A. §§ 1110, 1131 (West 2002). 
Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service. 38 C.F.R. § 3.303(d) (2003).

In this regard, the Board notes that the newly submitted 
evidence shows only that the veteran has received treatment 
for his current back disability from 1997 to 1999, over 
twenty years after service.  The Board points out that 
veteran's claim for a back disability was previously denied 
not because there was no evidence that the veteran had such a 
disability, but because there had been no evidence presented 
linking any current back disability to service, or showing 
that the veteran's pre-existing back disability was 
aggravated by service.  

The Board acknowledges that the outpatient treatment records 
from the veteran's private physician are new in that they 
show treatment for back pain from 1997 to 1999, however, they 
are not material because they do not link this current 
condition to an in-service injury which could have caused or 
aggravated the veteran's current condition.  

In view of the foregoing, the Board must conclude that the 
evidence received subsequent to the RO's May 2000 decision is 
not new and material for the purpose of reopening the claim.  
38 C.F.R. § 3.156 (2003).  The evidence submitted since May 
2000 is cumulative and redundant in showing that the veteran 
has a current back disability, without showing a link between 
this disability and an in-service injury.  


ORDER

New and material evidence not having been presented, the 
veteran's claim of entitlement to service connection for a 
back disability is not reopened.



	                        
____________________________________________
	ROBERT P. REGAN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



